Citation Nr: 1617509	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is currently under the jurisdiction of the VA RO in Chicago, Illinois.  The Board remanded the claim in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The October 2015 Board Remand specifically directed the VA examiner to assume that the Veteran's complaints of a subjective decrease in hearing acuity in service are true.  However, in her December 2015 addendum opinion, the examiner simply reiterated her initial opinion and failed to address these contentions or provide any further rationale.  The Board already found this initial opinion inadequate.  Therefore, the mere repeating of that opinion is also inadequate and fails to comply with the Board's October 2015 Remand directives.  The claim must be remanded for another addendum opinion in compliance with the October 2015 Board Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be provided to an appropriate VA examiner, other than the December 2014 and December 2015 examiner, for an addendum opinion.  The claims folder must be made available to the examiner for review in connection with the opinions.  The opinion must reflect that such a review was conducted.  The Veteran may be recalled for examination if necessary.

The examiner should state whether it whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hearing loss was caused or aggravated by his military service, to include the conceded noise exposure.  In rendering this opinion, the examiner is advised (1) that the Veteran is service-connected for tinnitus based on in-service noise exposure, and (2) that s/he should assume that the Veteran's account of a perceivable diminishment in hearing acuity while in service is true.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




